 


115 HRES 497 IH: Urging the Vice President and the Cabinet to fulfill their duties pursuant to Section 4 of the 25th Amendment to the U.S. Constitution.
U.S. House of Representatives
2017-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 497 
IN THE HOUSE OF REPRESENTATIVES 
 
August 18, 2017 
Ms. Lofgren submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Urging the Vice President and the Cabinet to fulfill their duties pursuant to Section 4 of the 25th Amendment to the U.S. Constitution. 
 
 
Whereas, Section 4 of the 25th Amendment states that Whenever the Vice President and a majority of either the principal officers of the executive departments or of such other body as Congress may by law provide, transmit to the President pro tempore of the Senate and the Speaker of the House of Representatives their written declaration that the President is unable to discharge the powers and duties of his office, the Vice President shall immediately assume the powers and duties of the office as Acting President; and  Whereas, President Donald J. Trump has exhibited an alarming pattern of behavior and speech causing concern that a mental disorder may have rendered him unfit and unable to fulfill his Constitutional duties: Now, therefore, be it 
 
That the House of Representatives— (1)urges the Vice President and the Cabinet to quickly secure the services of medical and psychiatric professionals to examine the President to assist in their deliberations under the 25th Amendment to determine whether the President suffers from mental disorder or other injury that impairs his abilities and prevents him from discharging his Constitutional duties; and  
(2)strongly encourages the Vice President and the Cabinet to take immediate action pursuant to the 25th Amendment and report to Congress as outlined in that Amendment.  